Per Curiam:
To sustain the defendant’s first assignment of error would be to introduce a very bad practice, and one heretofore unknown to the criminal jurisprudence of Pennsylvania. That an indictment, regularly found and returned to the court, should be im*413peached by the testimony of the grand- jurors who found the bill is a proposition that cannot be sustained.
The remaining assignments have nothing in- them which requires special consideration. As there are no accessories in misdemeanors, and as all implicated therein are principals, the question of agency has nothing to do with the case. If the defendant knew that his clerks were selling liquor to improper persons, or if, in any manner, he assented to or promoted the illegal sales charged in the indictment, he was as guilty as though they were bill is a proposition that cannot be sustained.
The judgment is affirmed, and it is ordered that the record be remitted to the Court of Quarter Sessions for execution. .